Opinion
Per Curiam.
It is settled by the case of Page v. Ford, 65 Or. 450 (131 Pac. 1013, 45 L. R. A. (N. S.) 247), that a creditor holding a purchase-money mortgage may waive his security and recover upon the promissory note accompanying it. This right cannot be divested by an independent agreement between the debtor and a third person that such person will assume and pay the mortgage. The remedy of the original debtor under such circumstances is to sue his assignee for breach of the agreement, or in a proper case to ask to be subrogated to the rights of the original creditor in the mortgage.
The decree of the Circuit Court is affirmed.
Affirmed.